United States Court of Appeals
                     For the First Circuit

No. 09-2132



                        MATTHEW D. WEST,

                     Petitioner, Appellant,

                               v.

                    UNITED STATES OF AMERICA,

                      Respondent, Appellee.



                          ERRATA SHEET


     The opinion of this Court issued on January 26, 2011 is
amended as follows:

     On page 5, lines 15-18, the sentence beginning “After
initially” is changed to read as follows: “After initially denying
the motion without prejudice, the trial court later purported to
grant West’s motion upon learning about West’s counsel’s failure,
and West filed a direct appeal within the newly specified appeal
period.”